Title: From Thomas Jefferson to Maria Cosway, 14 October 1789
From: Jefferson, Thomas
To: Cosway, Maria



Cowes Octob. 14. 1789.

I am here, my dear friend, waiting the arrival of a ship to take my flight from this side of the Atlantic and as we think last of those we love most, I profit of the latest moment to bid you a short but affectionate Adieu. Before this, Trumbull will have left you: but we are more than exchanged by Mrs. Church who will probably be with you in the course of the present month. My daughters are with me and in good health. We have left a turbulent scene, and I wish it may be tranquilized on my return, which I count will be in the month of April. Under present circumstances, aggravated as you will read them in the English papers, we cannot hope to see you in France. But a return of quiet and order may remove that bugbear, and the ensuing spring might give us a meeting at Paris with the first swallow. So be it, my dear friend, and Adieu under the hope which springs naturally out of what we wish. Once and again then farewell, remember me and love me.
